Citation Nr: 0700482	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD) with duodenitis 
and hepatitis C.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bronchitis as secondary to asbestos exposure.  

3.  Entitlement to service connection for a left eye 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
August 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision (post VCAA) by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The November 2002 rating decision continued a 10 
percent rating for duodenitis with GERD and granted service 
connection for hepatitis C with an evaluation of a 
noncompensable rating.  Subsequently, a January 2004 rating 
decision found clear and unmistakable error with the November 
2002 rating decision granting a separation evaluation for 
hepatitis C.  The January 2004 rating decision assigned a 30 
percent rating for GERD with duodenitis and hepatitis C 
effective March 30, 2001, and increased the veteran's rating 
for bronchitis to 10 percent, effective March 30, 2001.  

A February 2001 statement shows that the veteran was trying 
to amend his DD 214 Form, however it is unclear whether the 
revisions have been made.   The Board refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  During the time period covered by the appeal the 
veteran's service-connected GERD with duodenitis and 
hepatitis C has been manifested by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  

2.  The veteran's service-connected bronchitis does not 
present FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted; nor does it show FVC of 65 to 74 percent, or a 
DLCO (SB) of 56 to 65 percent predicted.  

3.  The veteran's left eye disorder was not manifested during 
the veteran's active duty service, nor is it otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating of 60 percent 
(but no higher) for service-connected GERD with duodenitis 
and hepatitis C have been met, effective March 30, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7305, 7345 (prior and after July 
2001), 7346 (2006).  

2.  The criteria for an assignment in excess of 10 percent 
for the veteran's service-connected bronchitis as secondary 
to asbestos exposure have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6600, 6833 (2006).  

3.  The veteran's left eye disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the May 2001 and November 2006 VCAA 
letters have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these VCAA letters, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
complied with all VCAA notice requirements after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the May 2001 and January 2006 VCAA letters, the RO 
informed the appellant of the applicable laws and 
regulations regarding these claims, the evidence needed to 
substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
April 2006 the veteran indicated that he had no evidence to 
submit.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in March 2006 was 
provided with notice as to the information and evidence 
needed to establish disability ratings and effective dates.  

Analysis

Increased Rating Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected GERD with duodenitis and 
hepatitis C and bronchitis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an initial rating in excess of 30 percent for 
GERD with duodenitis and hepatitis C.  

This disorder has been rated under 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7345, 7346.  38 C.F.R. § 4.114 
provides that evaluations under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined and a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture.  

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), to warrant a 40 percent disability evaluation, the 
evidence must demonstrate moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  For a 60 
percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305.

Pursuant to Code 7346 (for rating hiatal hernia), a 60 
percent rating is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is assigned 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, Code 
7346.

During the course of this appeal, effective July 2, 2001, 
Diagnostic Code 7345 was amended.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000), infectious hepatitis productive of minimal liver 
damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent evaluation.  A 60 percent 
evaluation is for assignment in cases of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  With marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, a 100 percent 
evaluation is warranted.

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  A 40 
percent evaluation is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345.

The medical evidence has demonstrated that the veteran meets 
the criteria for a 60 percent rating under the older 
Diagnostic Code 7345 which requires moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  An October 1999 VA 
examination showed that the veteran complained of daily acid 
regurgitation and heartburn.  The diagnosis was GERD.  During 
his December 2001 VA examination the examiner noted that the 
veteran had epigastric pain, abdominal distention, gas, 
regurgitation, and vomiting once per week.  During his April 
2002 VA examination the veteran reported a history of nausea, 
vomiting, abdominal pain, abdominal distention, severe 
fatigue, weakness, depression and anxiety.  Liver function 
tests showed fatty infiltration and he was provided with a 
diagnosis of hepatitis C.  The examiner also indicated that 
the veteran had elevated liver enzymes in 1974 but diagnostic 
studies were not performed.  A July 2002 VA medical note 
indicated that due to the veteran's depression, he was not a 
candidate for the drug Interferon for his hepatitis C.  An 
August 2004 VA medical record indicated a diagnosis of 
depression.  The veteran's most recent VA examination in 
September 2005 reported that he had daily fatigue, malaise, 
heartburn, regurgitation twice per week, nausea, and vomiting 
2 to 3 times per week.  

The veteran is not entitled to the next higher rating of 100 
percent under the older Diagnostic 7345 as the evidence does 
not rise to the level of marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, nor 
is there evidence that the veteran has episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
His September 2005 VA examination noted that his hepatitis C 
does not incapacitate him and apparently he has not been 
prescribed treatment by a physician for incapacitation.  
Similarly, the veteran is not entitled to a 100 percent 
rating the current Diagnostic Code 7345 as he does not have 
near constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  A June 1998 VA medical record noted 
that the veteran denied weight gain/loss.  His October 1999 
and October 2002 VA examinations did not show weight loss, 
and he denied having anorexia during his September 2002 VA 
examination.  

Diagnostic Codes 7305 and 7346 need not be considered as the 
highest ratings under both codes is 60 percent, which is been 
granted to the veteran under the older Diagnostic Code 7345.  

Thus the highest rating the veteran is entitled to is 60 
percent under the older Diagnostic Code 7345.  

Entitlement to an initial rating in excess of 10 percent for 
bronchitis as secondary to asbestos exposure.  

The veteran's bronchitis has been rated under Diagnostic 
Codes 6833 and 6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 
6833, a 10 percent disability rating is warranted for 
asbestosis for Forced Vital Capacity (FVC) in 1 second of 75 
to 80 percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  A 30 percent rating is 
warranted for FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent predicted. A 60 percent evaluation requires FVC 
of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The rating criteria for Diagnostic Code 6600 indicates that a 
30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.  In order to warrant 
a 60 percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The next higher rating of 100 percent is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.

The veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 6600 as the evidence has not 
demonstrated that he has FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  The evidence also has not shown that the 
veteran has FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 
65 percent predicted to warrant a rating in excess of 10 
percent under Diagnostic Code 6833,   A January 2002 VA 
medical record reported that the veteran's August 2001 
pulmonary function test showed airway obstruction.  His 
October 2002 VA respiratory examination indicated that he has 
a history of episodes of bronchitis.  Physical examination 
found breath sounds were diminished to both lungs but clear 
to auscultation bilaterally.  There was no wheezing, rhonchi 
or rales heard.  A September 2002 CT scan of the chest showed 
inflammatory changes of the right lower lobe.  A March 2002 
CT scan was negative.  A January 2002 CT scan showed pleural 
calcification and there was a small nodule present on the 
right.  The examiner noted that the veteran's accompanying 
pulmonary function test with DLCO was normal.  The September 
2005 VA examination found that the veteran's breath sounds 
were diminished to both lungs, but there was no wheezing, 
rhonchi or rales.  A June 2004 chest x-ray reported no 
evidence of cardiopulmonary disease.  Pulmonary function 
tests with DLCO were normal.  The examiner provided a 
diagnosis of episodic bronchitis improved with normal 
pulmonary function test.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

While the evidence has shown that the veteran's disorders 
have slowed him down, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected GERD with duodenitis and 
hepatitis C, and bronchitis have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



Entitlement to service connection for a left eye disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that during service he was struck by a 
typhoon aboard a ship which caused injury to his left eye.  
The Board is presented with an evidentiary record which shows 
that there is no supporting evidence that the veteran's left 
eye disorder is related to service.  The veteran's November 
1972 enlistment examination noted that he had a scar under 
his left eye.  Service medical records are negative for any 
treatment of a left eye disorder.  The veteran was afforded a 
VA examination in September 2005 and the claims folder was 
reviewed by the examiner in conjunction with the examination.  
The examiner noted that there were no residuals of an eye 
injury.  The diagnosis was uncorrected myopic astigmatism in 
the left eye.  The examiner opined that there is no left eye 
disorder secondary to ocular trauma, nor is there any 
eye/visual disability evident, the veteran has uncorrected 
refractive error that is correctable with glasses.  There is 
no medical evidence in the claims folder to refute this 
examiner's findings.  Thus the Board is led to the conclusion 
that there is a preponderance of evidence against a finding 
that the veteran has a left eye disability related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a 60 percent rating (but no higher) for the 
veteran's service-connected GERD with duodenitis and 
hepatitis C is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.  To 
this extent the appeal is granted.  Entitlement to a rating 
in excess of 10 percent for bronchitis is denied.  
Entitlement to service connection for a left eye disorder is 
denied.  To this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


